PD-0457-15
                           NO.      Mn
RANDY SCHROETER                              §   IN THE COURT OF

VS.                                          1 CRIMINAL APPEA^CEIVED IN
                                             |                  COURT OF CRIMINAL APPEALS
STATE OF TEXAS                               §   OF TEXAS           _ APR 212015

                        MOTION TO EXTEND TIME TO                    Abel ACOSta, Clerk
            FILE PETITION FOR DISCRETIONARYREVIEW

TO THE HONORABLE JUDGES OF SAID COURT:
                                         *




      Now comes Randy Schroeter, Appellant in the above styled and numbered
                                                                            FILED IN
cause, and moves for an extension of time of 30 days to ffiWF^SifiBIMHI8t APPEALS
                                                                           APR 23 2015
discretionary review, and for good cause shows the following:
                                                                        Afasl Acosts Clprk

      1.
            On March 19, 2015 the Court of Appeals affirmed appellant's
conviction. Randv Schroeter v. State, 01-13-01058-CR. This petition is therefore
due on April 18,2015.

      2.     Petitioner has been unable to complete the petition for the following
reasons: Due to receiving notice ofthe Opinion from the First Court ofAppeals on
April /3       2015.                                                    RECEIVED
                                                                FIRST COURT OF APPEALS
                                                                   HOUSTON, TEXAS
      3.     Petitioner is currently incarperated.
                                                                    APR 16 2015
      4.     No previous Extension have been requested.
                                                                CHRISTOPHER A. PRINE
                                                                CLERK
      WHEREFORE,         PREMISES      CONSIDERED,          appellant   respectfully

requests an extension of 30 days, i.e. until May 18, 2015, to file a petition for

discretionary review.

                                     Respectfully submitted,

                                     Randy Schroeter #1906516
                                     Wynne Unit
                                     810 FM 2821
                                     Huntsville, TX 77349




                                     By.Jc
                                        Randy Schroeter, Petitioner




                        CERTIFICATE OF SERVICE


      This is to certify that on April /3       2015, a true and correct copy of
the above and foregoing document was served on the District Attorney's Office,

Brazoria County, Angleton, Texas by mail.



                                                   etvA*>^C£\,
                                     Randy Schroeter